We are of the opinion that the court properly allowed the motion. The appellants very clearly misapprehended the nature of this proceeding and their rights as creditors of the estate, seeking to charge the administrator with assets that came or ought to have come into his hands to pay their respective debts.
Their remedy was to bring a special proceeding their own behalf and that of all the creditors of the testator to compel the administrator to render an account of his administration and pay the creditors respectively what might be ascertained to be due them as allowed by statute (Bat. Rev., ch. 45, sec. 73; The Code, sec. 1448), or each creditor, in his discretion, might have brought his action against the administrator for the breach of his official bond, in that he failed to duly administer the estate and pay his debt.
The present proceeding contemplated a final settlement and distribution of the estate among those who are to take it after the debts against it are all paid or provided for as required by law. Regularly, the administrator should pay all debts before he begins such a proceeding. Hence the statute under which this proceeding is brought (Bat. Rev., ch. 45, sec. 147; The Code, sec. 1525) provides that "An executor, administrator, or collector who has filed his final account for settlement may, at any time thereafter, file his petition against the parties interested in the due administration of the estate," etc. — that is, the heirs at law or devisees, or next of kin or legatees, or all of these accordingly as they may be interested. Indeed if at the time the administrator brings a proceeding like the present one, if he had done his duty, all debts against the estate would have been provided for, if not paid. Such a proceeding, brought against the parties finally interested in the estate, and also the creditors thereof, would be attended generally with great multiplicity of conflicting and adverse interests and rights, giving rise to a variety of contests in respect thereto, and hence there would be more or less complication and confusion. There would be practically, in one proceeding, actions about many matters different in their nature (305) and the method of treating them. Such confusion tends to cripple the administration of justice, and ought to be avoided as far as practicable. There is no necessity for such a course of procedure in cases like this, and as the statute has provided a remedy specially for the creditors, and a separate one for those finally interested in the estate, we think that the proper interpretation of the statute in question is that creditors are not proper parties to a proceeding like this. This *Page 271 
construction cannot work any prejudice to creditors. They would not be bound by proceedings and a decree to which they were not parties. The appellants, notwithstanding the proceeding, if their debts are well founded, and the administrator is in default as to them, might bring any appropriate proceeding or action against him, and he would be bound to account with them and answer for any such default.
As the Superior Court has general jurisdiction over the subject of the settlement of estates, a party interested in the final settlement might, in some cases, bring his special proceeding against the executor or administrator, as the case might be, and if the latter should suggest that the debts against the estate had not all been paid, the plaintiff, in such case, might have an account taken for the purpose of ascertaining the balance for himself and others interested like himself, and hence might make the creditors parties. This was done in Southal v. Shields, 81 N.C. 28. That case, however, and like cases, are different from the present one. There the proceeding was against the administrator, and the creditors might be brought in, to the end that the plaintiff might have the relief demanded by him.
The judgment must be affirmed. To that end let this opinion be certified to the Superior Court.
No error.                                             Affirmed.
Cited: Garrison v. Cox, 99 N.C. 482; Glover v. Flowers, 101 N.C. 141;Daniels v. Fowler, 120 N.C. 18.
(306)